Citation Nr: 0712089	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
October 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in White River 
Junction, Vermont.  In February 2004, the Board remanded the 
veteran's claim to the RO for further evidentiary development 
and, in a September 2005 decision, the Board denied his 
claim.

The veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due to the Board's reliance on what the parties 
determined was an inadequate February 2005 VA medical opinion 
and the Board's failure to provide an adequate statement for 
reasons and bases for its determination that the 2005 VA 
medical opinion and a July 2001 private medical opinion were 
not competent medical evidence.  Remand was further required 
to enable the Board to provide the veteran with an adequate 
VA examination and then to provide an adequate statement of 
reasons and bases for its determination.  In an Order of 
October 2006, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back disorder.  
There appears to be some suggestion in the record that the 
veteran had a low back injury of unknown etiology prior to 
entering service.  In support of his claim, the veteran 
submitted a July 2001 signed statement from Dr. F.M.P., a VA 
anesthesiologist, who opined that the veteran's current back 
pain was most likely service-related.  Attached to Dr. 
F.M.P.'s letter were May 2001 VA treatment notes that 
included the veteran's report that his back pain began in 
service and was treated in service, on which the physician 
apparently based his opinion.  Post service, evidence 
indicates that the veteran injured his back and sustained a 
herniated disc in 1988.  He apparently underwent a L5/S1 
right hemilaminectomy in 1988 and reinjured his back in 1989.

In its February 2004 remand, the Board requested that a VA 
examiner review the record and examine the veteran, and then 
render an opinion as to 

"[W]hether it is more likely than not that the 
veteran's current low back disabiity was incurred 
in, or aggravated by, military service.  If it is 
concluded that a chronic low back disorder pre-
existed service, it should be indicted whether I 
was permanently made worse during service.  The 
rationale for any findings should be set forth.  If 
determination cannot be made without resort to 
speculation, the examiner should so state."

The February 2005 VA examiner, a nurse practitioner, provided 
a confusing opinion as to whether his diagnosis was based on 
speculation.  In one part of the examination report, under 
"DIAGNOSES OF ALL PATHOLOGIES", he said that he resorted to 
speculation but, when the examiner focused only upon the 
diagnosis for the veteran's degenerative disc diease with 
traumatic "HNP" of L5-S1, he did not state that he resorted 
to speculation. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, it must be determined whether there is clear 
and unmistakable evidence that any currently diagnosed low 
back disorder preexisted the appellant's entry into active 
military service in June 1971 and was not aggravated by 
service.

Here, it appears that the veteran may have had a low back 
disorder prior to entering service in June 1971.  However, in 
February 2005, VA examiner did not respond to the RO's 
request to comment upon whether the veteran's pre-existing 
back disorder was aggravated by a period of active military 
service, without resorting to speculation.  Rather, on one 
part of the examination report, the VA examiner said he 
resorted to speculation in the diagnoses but, in another 
part, he did not state he resorted to speculation.  In the 
interest of due process and fairness, the Board believes 
further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection claim on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from August 2004 to the 
present, and any private medical 
records so indicated by the 
veteran.

3.	Then, the veteran should be 
scheduled for appropriate VA 
examination(s), e.g., orthopedic, 
neurologic, performed by medical 
specialists (preferably 
physicians) who have not 
previously examined the veteran, 
to determine the etiology of any 
low back disorder found to be 
present.  A complete history of 
the claimed disorder should be 
obtained from the veteran, 
including any pre-service and 
post service (intercurrent) back 
injury that occurred.  Prior to 
the examination, the examiner(s) 
should review the claims folder, 
including the appellant's service 
medical records including the 
July 1971 service medical record.  
All indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail.  The examiner(s) is(are) 
requested to address the 
following matters.

a.	Does the appellant currently 
have a disorder manifested 
by low back pain, or other 
chronic back disability (or 
disabilities)?

b.	If he has such a disability 
(or disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

c.	Taking into consideration 
the evidence incorporated in 
the service medical records 
(including the July 1971 
record) and the July 2001 
opinion from Dr. F.M.P. and 
February 2005 VA examination 
report, when was the 
disability (or disabilities) 
incurred?

d.	If any chronic disability 
was incurred before June 
1971, was there a permanent 
increase in disability, 
beyond the natural progress 
of the disorder, during a 
period of military duty, 
namely from June 1971 to 
October 1972?

e.	If any diagnosed disability 
was incurred after June 
1971, the examiner(s) 
is(are) requested to provide 
an opinion concerning the 
etiology of any low back 
disorder found to be 
present, to include whether 
it is at least as likely as 
not (i.e., to at least a 50- 
50 degree of probability) 
that any currently diagnosed 
low back disorder was caused 
by military service, or 
whether such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

f.	The examiner(s) is(are) 
particularly requested to 
reconcile the opinions 
expressed in the July 2001 
statement from Dr. F.M.P. 
(to the effect that the 
veteran's current back pain 
was most likely service-
related) and the February 
2005 VA examination report 
(to the effect that falling 
off a ladder in service 
could have been a 
contributing factor to the 
veteran's development of 
disc disease).

g.	A complete rationale should 
be provided for all opinions 
expressed.  If determination 
cannot be made without 
resort to speculation, the 
examiner(s) should so state.  
The veteran's claims file 
should be made available to 
the examiner(s) prior to 
examination and the 
examination report(s) should 
indicate if the veteran's 
medical records were 
reviewed by the examiner(s).

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it

4.  Thereafter, the RO/AMC should readjudicate 
the veteran's claim for service connection for 
a low back disorder.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the April 2005 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




